Martin Ch. J. :
We think the Recorder erred in excluding the evidence offered by the defendant.
The indictment charges that on the 11th of December, 1858, he, by means of false pretences, obtained the en*504dorsement of Strong to a note of one hundred and fifty dollars made by himself. The statute under which the indictment was found provides that “ every person who, with intent to defraud or cheat another, shall designedly, by color of any false token or writing, or by any other false pretence, obtain the signature of any person to any written instru, ment, the making- whereof would be punishable as forgery, or obtain from any person any money, personal property or valuable thing, shall be punished,” &c. — 2 Comp. I. §5183.
The object of the defense in this case, in offering the rejected evidence, was to show that there was no intent to cheat or defraud — the untruth of the pretence being admitted. A falsehood does not necessarily imply an intent to defraud, for it may be uttered to secure a right, and, however much and severely it may be reprobated in ethics, the law does not assume to punish moral delinquencies as such. To defraud is to deprive another of a right, of property or of money, and this may be accomplished by falsehood, by withholding the right or property, or by force. In the present case, the prosecutor insists that he was defrauded because he was induced to endorse a note by the false representation of the defendant that a prior note for the same amount, endorsed by him, was defective, and had been destroyed; that he was thereby induced to lend his name for double the amount he otherwise would. The simple fact of procuring by falsehood the endorsement, was not an offense within the statute; it must have been" procured with the intent to defraud, and, where an intent is made the gist of an offense, that intent must be shown by such evidence as, uncontradicted, will fairly authorise it to be presumed beyond a reasonable doubt. It is true that a man is presumed to intend the natural consequences of his acts, but, under this statute, it is not the consequence but the intention, which fixes the crime. There are no natural consequences, strictly speaking, to this act. It is itself an indifferent act, as the consequences will depend upon what he does with the paper, and this will depend *505upon his will — in other words, his intent. It was, therefore, necessary for the prosecutor to show something more than the application, the falsehood, and the endorsement, before he could ask a conviction; he should have shown those facts which, in the absence of all other proof, would warrant the jury in finding an intent to defraud; unless such intent is fairly to be inferred from the circumstances attending the act itself. If the fact of negotiating both notes would justify such a finding, yet the presumption thus raised might be repelled by the defendant, by exhibiting in evidence such a state of facts as would show that fraud was not designed, or could not have resulted. This he attempted to do by showing the relations of himself and Strong, the obligation Of Strong to endorse his paper,' his refusal to do so notwithstanding his contract, the necessity for the money for their joint benefit, and the appropriation of the avails of the note in their business, and according to the terms of their agreement. All this was refused, and the evidence offered for that purpose ruled out.
We think this evidence would legitimately tend to disprove the presumption of an intent to defraud, and should have been allowed to go to the jury to enable them to determine quo animo the endorsement was procured.
These considerations render an examination of the other errors assigned unnecessary.
A new trial should be granted.
Christiancy and Campbell JJ. concurred.
Manning J.:
When, by false pretences, the signature of a person is obtained to a written instrument, where the signing of the name by a third person to such instrument would be punishable as forgery, the law implies an intent to cheat or defraud; and nothing more need be shown to warrant a conviction. But the fraudulent intent implied from the act itself is not *506conclusive on the party. He may show there was in fact no intention to defraud.
The Recorder seems to have erred in supposing the implication of law was conclusive, and not prima facie evidence only, of the criminal intent. In this I think he erred.

New trial ordered.